          Case 2:20-cr-00053-WFN              ECF No. 165         filed 10/27/20       PageID.401 Page 1 of 3
PS 8
(3/15)


                                UNITED STATES DISTRICT COURT                                                 FILED IN THE
                                                                                                         U.S. DISTRICT COURT
                                                                                                   EASTERN DISTRICT OF WASHINGTON
                                                                for
                                              Eastern District of Washington                         Oct 27, 2020
                                                                                                        SEAN F. MCAVOY, CLERK



 U.S.A. vs.                     Johnson, Jazzlynn                           Docket No.          0980 2:20CR00053-WFN-1


                                   Petition for Action on Conditions of Pretrial Release

        COMES NOW Linda J. Leavitt, PRETRIAL SERVICES OFFICER, presenting an official report upon the conduct
of defendant Jazzlynn Johnson, who was placed under pretrial release supervision by the Honorable U.S. Magistrate Judge
John T. Rodgers sitting in the Court at Spokane, Washington, on the 20th day of April 2020, under the following conditions:

Standard Condition #1: Defendant shall not commit any offense in violation of federal, state or local law. Defendant shall
advise the supervising Pretrial Services Officer and defense counsel within 1 business day of any charge, arrest, or contact
with law enforcement.

Additional Condition #28: The defendant shall participate in the location monitoring program with Active Global Positioning
Satellite technology. The defendant is restricted to her residence at all times except for employment, religious services,
medical, legal reasons, or as otherwise approved by the location monitoring specialist on behalf of the United States Probation
Office prior to Defendant’s departure from her residence for any reason. Defendant shall abide by all electronic monitoring
program requirements, and must contribute towards the costs of the services, to the extent financially able, as determined by
the location monitoring specialist.

         RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

Violation #3: The defendant is alleged to be in violation of her pretrial conditions of release by being arrested for third degree
theft, second degree driving while license suspended, and operating a vehicle without ignition interlock (case number
2020-01411) on October 15, 2020.

Conditions of release were reviewed and signed by the defendant in the Western District of Washington, on July 8, 2020,
acknowledging an understanding of standard condition number 1.

On October 16, 2020, the below said officer received an email from supervising United States Probation Officer (USPO)
Okano and Location Monitoring Specialist (LMS) Williams in the Western District of Washington, advising that on October
15, 2020, Ms. Johnson was arrested and booked into the Nisqually Corrections center for third degree theft, second degree
driving while license suspended (DWLS 2), and operating a vehicle without ignition interlock, after attending a court matter
at Yelm Municipal Court. Per USPO Okano, she was released on October 16, 2020.

According to USPO Okano and LMS Williams, Ms. Johnson was approved to leave her house on October 15, 2020, to
appear in court for arraignment on case number 2020-00295, third degree theft. She was not approved for additional stops.
According to USPO Okano, Ms. Johnson told him after her court appearance in Yelm, she and her boyfriend stopped at a
local mini mart. Per Ms. Johnson, after going into the mini mart she did not know where her boyfriend went, so she got into
the vehicle and drove around the corner only to find her boyfriend being arrested for theft at a nearby farm supply store.

On October 20, 2020, this officer received the Yelm Police Department report from the above noted incident. Per the report,
on October 15, 2020, an employee at Tractor Supply in Yelm reported an unknown male and female had been in the store
and several employees began watching them because of their suspicious behavior. Per the employee, the male exited the store
with multiple items that had not been paid for. One employee attempted to physically detain the male suspect who fled out
of the store still in possession of the stolen items. According to the police report, incoming police units were given a
description of the male and direction of travel. Upon arrival, Officer 1 located the described male in front of Yelm Glass and
detained him. Before Officer 2 arrived on the scene, Officer 1 advised the female suspect was pulling up to his location in
a vehicle. The male suspect was detained. Per the report, Officer 2 then spoke with the female suspect who was later
         Case 2:20-cr-00053-WFN              ECF No. 165        filed 10/27/20      PageID.402 Page 2 of 3
PS-8
Re: Johnson, Jazzlynn
October 27, 2020
Page 2
identified as Ms. Johnson. She advised she didn't know her boyfriend (detained suspect) had stolen anything. Several minutes
later, Officer 1 advised that her boyfriend's phone, which had been removed from his person upon being detained, was
indicating an unread text message by lighting up the screen and showing the message. Per Officer 2, without manipulating
the phone, Officer 1 observed the text received was from an unknown female listed as "wifie," and stated she was listening
to dispatch, asking where he wanted her to pick him up, and she told him to drop the bag. The text further advised him that
his location had been dispatched and she told him to go to a nearby Wal-Mart. Per Officer 2, upon receiving this information,
Ms. Johnson was detained and placed in the backseat of his patrol vehicle. Ms. Johnson was read her rights and stated she
wanted to speak with Officer 2. According to Officer 2, Ms. Johnson stated the text messages were from her. She also advised
she had been inside the store with her boyfriend but only to use the restroom. Per the report, employees stated that Ms.
Johnson had been with her boyfriend while he was picking out items from the store. A brief search of the area located the
items, which were hidden behind some bushes within 100 feet of where Ms. Johnson's boyfriend was detained.

According to Officer 2, Ms. Johnson was arrested for third degree theft, second degree driving while license suspended
(DWLS 2), and operating a motor vehicle without an ignition interlock device.

Violation #4: The defendant is alleged to be in violation of her pretrial conditions of release by deviating from her approved
location monitoring schedule without approval on October 15, 2020.

Conditions of release were reviewed and signed by the defendant in the Western District of Washington, on July 8, 2020.
On October 13, 2020, the Court ordered Ms. Johnson be placed under a Location Monitoring Program. During the Court
proceeding held on October 13, 2020, Ms. Johnson verbally acknowledged an understanding of additional condition number
28.

On October 19, 2020, the below said officer received an email from supervising United States Probation Officer (USPO)
Okano in the Western District of Washington, advising that on October 15, 2020, Ms. Johnson was arrested for third degree
theft, second degree driving while license suspended (DWLS 2), and operating a vehicle without ignition interlock, after
attending a court matter at Yelm Municipal Court. According to USPO Okano, Ms. Johnson was approved to leave her house
on October 15, 2020, to appear in court for arraignment on case number 2020-00295, third degree theft. She was not approved
for additional stops. This officer spoke with the Western District of Washington's Location Monitoring Specialist (LMS)
Williams who confirmed Ms. Johnson was observed through her Global Positioning Satellite (GPS) unit at a local mini mart
and a nearby farm supply store. LMS Martin confirmed he did not grant permission for these stops.

Violation #5: The defendant is alleged to be in violation of her pretrial conditions of release by deviating from her approved
location monitoring schedule without approval on October 19, 2020.

Conditions of release were reviewed and signed by the defendant in the Western District of Washington, on July 8, 2020.
On October 13, 2020, the Court ordered Ms. Johnson be placed under a Location Monitoring Program. During the Court
proceeding held on October 13, 2020, Ms. Johnson verbally acknowledged an understanding of additional condition number
28.

On October 19, 2020, at approximately 10 p.m., this officer received an email from Location Monitoring Specialist (LMS)
Williams in the Western District of Washington, advising he reviewed Ms. Johnson's mapping for the day and observed she
deviated from her approved schedule, which only approved her to attend her chemical dependency treatment group. Per LMS
Williams, Ms. Johnson was out in the community making several stops at retail locations. Per LMS Williams, he contacted
Ms. Johnson and confronted her about the deviations. According to LMS Williams, initially she denied the deviations;
however, she then stated she was just stopping at these locations to use the restroom. On October 23, 2020, LMS Williams
provided this officer with the locations and times of Ms. Johnson's whereabouts throughout the day on October 19, 2020.
Per LMS Williams, from 2:25 p.m. to 2:30 p.m., Ms. Johnson was at 603 112th Street South, Parkland, Washington,
(convenience store); from 2:50 p.m. until approximately 3:30 p.m., Ms. Johnson was observed at a retail store located at 2921
South 38th Street in Tacoma, Washington; and from 4:40 p.m. until 6:30 p.m., she was at 1100 North Meridian, in Puyallup,
Washington, (Fred Meyer). LMS Williams confirmed, Ms. Johnson was not given permission for any of the above-noted
stops.
          Case 2:20-cr-00053-WFN          ECF No. 165      filed 10/27/20    PageID.403 Page 3 of 3
PS-8
Re: Johnson, Jazzlynn
October 27, 2020
Page 3
       PRAYING THAT THE COURT WILL INCORPORATE THE ABOVE ALLEGATION WITH THE PENDING
                                 PETITION BEFORE THE COURT

                                                                    I declare under the penalty of perjury that the
                                                                    foregoing is true and correct.
                                                                    Executed on:         October 27, 2020
                                                              by    s/Linda J. Leavitt
                                                                    Linda J. Leavitt
                                                                    U.S. Pretrial Services Officer


 THE COURT ORDERS

 [ ]      No Action
 [ ]      The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [ X]     The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [ ]      Defendant to appear before the Judge assigned to the
 case.
 [X ]     Defendant to appear before the Magistrate Judge.
 [ ]      Other


                                                                      Signature of Judicial Officer

                                                                        October 27, 2020
                                                                      Date
